Citation Nr: 0732788	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO. 06-33 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Propriety of finding the veteran was a fugitive felon 
resulting in the discontinuance of compensation payments from 
December [redacted], 2001 until October [redacted], 2005 and the creation of 
an overpayment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 until August 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The Board notes that the veteran raised a claim for 
entitlement to a waiver of debt in February 2006. The RO has 
not adjudicated this claim; however, as the decision below 
finds the underlying cause of the debt to have been 
improperly created, the issue of entitlement to a waiver of 
the debt is moot.


FINDINGS OF FACT

1 VA determined that from December [redacted], 2001 (the effective 
date of the fugitive felon provisions of Public Law 107-103) 
until October [redacted], 2005 (the date the veteran was arrested and 
the warrant was cleared) the veteran was a fugitive felon, 
and discontinued his compensation payments for that period of 
time, resulting in an overpayment.

2. It is not shown that prior to being notified by VA in 
August 2005, the veteran was aware of the December [redacted], 1992 
felony arrest warrant from [redacted] Alabama, or 
otherwise aware that he was being sought for prosecution for 
felonies in Alabama.

3. Throughout the period of time in question the veteran was 
a resident of Nevada and Mississippi, and authorities were 
aware of his whereabouts.

4. The evidence does not reflect that the veteran was either 
fleeing to avoid prosecution or custody or confinement after 
conviction for a felonious offense, or attempting to commit a 
felonious offense, or that the veteran was violating a 
condition of probation or parole imposed for commission of a 
felony from December 1992.

5. Upon being advised of the arrest warrant in October 2005, 
the veteran promptly contacted the Alabama police to resolve 
the charges; and in December 2005 the indictment was 
dismissed.


CONCLUSION OF LAW

The veteran was not a fugitive felon and the discontinuance 
of compensation payments from December [redacted], 2001 until October 
[redacted], 2005 and the creation of an overpayment for that period 
were improper. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5313 (West 
2002); 38 C.F.R. §§ 3.102, 3.103, 3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in October 2005. 
This letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. 

Given the results favorable to the veteran, further 
development under law would not result in a more favorable 
result for the veteran, or be of assistance to this inquiry. 

The Merits of the Claim

The veteran contends that VA erred in severing his benefits 
and creating an overpayment on the basis that he was a 
fugitive felon. He asserts that he should not have been 
placed in "fugitive felon" status, as he did not fit the 
definition of "fugitive felon." He indicated that he had no 
knowledge that a felony warrant had been issued against him 
until he was notified by VA in August 2005. He further 
reported that he never attempted to flee prosecution or 
conceal his whereabouts.

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon. The term "fugitive felon" means a person who is a 
fugitive by reason of (A) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees, or (B) 
violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law. 
38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2).

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration (SSA) and food stamps from 
the Department of Agriculture. VAOPGCPREC 7-2002 (December 3, 
2002). It was noted that Public Law No. 104-193 'was designed 
to cut off the means of support that allows fugitive felons 
to continue to flee.' Id. The SSA's fugitive felon provision 
is essentially identical to the VA provision cited above. See 
42 U.S.C.A. § 1382(e)(4)(A).

As the veteran was not convicted of a felony in this matter, 
and has not violated the conditions of a parole or probation, 
the only definition of fugitive felon that may apply in this 
case is the one providing that a fugitive felon is a person 
"fleeing to avoid prosecution" for an offense or an attempt 
to commit an offense that is a felony under the laws under 
the place from which the person flees. 

Both the controlling statute and the regulation specifically 
include the intentional act of "fleeing to avoid prosecution" 
as a condition of finding fugitive felon status. Furthermore, 
Courts examining the Social Security Administration statute 
have found that a person must have knowledge his apprehension 
be sought and there must be a finding of flight in order for 
benefits to be severed. See Oteze Fowlkes v. Adamec, 432 F.3d 
90, 96-97(2d Cir. 2005)(finding the SSA's interpretation of 
the statute to suspend benefits without a finding of flight 
was improper); see also Garnes v. Barnhardt, 352 F. Supp. 2d 
1059, 1065-1066 (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. 
Supp. 2d 1113 (D.Or. 2004)(finding the SSA's interpretation 
that the mere presence of a warrant was sufficient to 
establish fugitive felon status was in contradiction to the 
underlying statute and regulations applicable to SSA 
benefits).

In the present case, the veteran testified at a June 2007 
Board hearing that he was not in Alabama in December 1992. He 
explained he was in [redacted], Nevada by Christmas of 1992 
and began working. He also explained there was a period of 
time during which he was in North Carolina to care for his 
daughter. The veteran explained he moved to care for his 
daughter and to take a job. The veteran denied receiving any 
notice of a warrant. He indicated he retained his Alabama 
driver's license and even renewed the license during that 
time period and was never informed about the warrant. He 
related that he moved to Mississippi in 1995 and changed his 
driver's license and was not notified of any outstanding 
warrant at that time. He also testified he paid Social 
Security and income taxes during that time period. 



The veteran testified that upon learning of the warrant he 
immediately contacted VA who advised him to contact the 
Alabama police. The Alabama police informed him to report to 
the police station. The veteran indicated he did this in 
October 2005. He explained an attorney was appointed and 
ultimately the prosecuting attorney filed for a dismissal of 
charges.  

The record confirms much of the veteran's testimony. A June 
1996 employment verification form submitted in connection 
with a separate claim confirmed the veteran's employment in 
[redacted], Nevada form February 1993 until August 1994. 
Similarly, change of address forms confirm the veteran 
regularly notified the VA of his whereabouts. Although the 
transfer of the claims file from Montgomery, Alabama to Reno, 
Nevada was not documented until March 1994, a prior 
application for benefits submitted by the veteran in January 
1994 reflected he was treated at the [redacted], Nevada VA 
Medical Center. The VA outpatient treatment records obtained 
from this medical center are dated as early as February 1993 
and clearly reflect the veteran's [redacted] address. Most 
significantly, the record reflects the veteran was arrested 
and posted bond in October 2005, even prior to the VA's 
official written notification that his benefits may be 
discontinued.

Thus, there is no evidence that the veteran knew that his 
apprehension was sought. The record does not show that the 
veteran received any notice that he was actually going to be 
prosecuted. Without such notice, there can be no finding that 
he engaged in the intentional act of "fleeing from 
prosecution." Furthermore, the veteran's actions during the 
relevant time period reflect he was not "fleeing." Rather, 
the veteran maintained continual contact with the Department 
of Motor Vehicles in Alabama and later Mississippi, paid 
income and Social Security taxes, and notified VA promptly of 
changes in address. Most significantly, when the veteran was 
advised of the warrant, he immediately contacted the 
sheriff's department and drove to Alabama to resolve the 
warrant. Such actions do not reflect the intentional act of 
"flight from prosecution" necessary to establish fugitive 
felon status. Consequently, the veteran cannot be considered 
to have been a fugitive felon under the controlling statute 
and regulation.

As the veteran is not shown to have been a fugitive felon 
from December 1992 until October 2005, the discontinuance of 
his compensation payments and creation of an overpayment was 
not warranted.


ORDER

The discontinuance of compensation payments from December [redacted], 
2001 until October [redacted], 2005 and the creation of an 
overpayment was improper, and the appeal is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


